DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 11 May 2022 has been acknowledged. 
Claims 1, 4, 7, 9,  and 11 have been amended. 
Currently, claims 1 – 11 are pending and considered as set forth.
	
Examiner’s Note
The Remark filed on 11 May 2022 was sufficiently explained the delay degree aspect in the drawing and the drawing objection has been withdrawn.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112, (a), rejections, and 35 U.S.C. 112, (b), rejections set forth in the previous office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 7 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (JP 2004-306717) in view of Onada (JP 5141311 B2).

As per claims 1 and 11, Kubota teaches a steering system comprising an electronic control unit configured to: 
set a ratio of a turning angle change amount with respect to a steering angle change amount in a first steering angle area to be larger than the ratio of the turning angle change amount with respect to the steering angle change amount in a second steering angle area, a steering angle of the second steering angle area being smaller than the steering angle of the first steering angle area (See at least figure 5 and paragraph 38; via In other words, as shown in FIG. 5, in the gear ratio setting unit 10 a of the 2 embodiment, the relationship of the steering angle δ of the steering wheel 5,5 with respect to the steering angle θ of the steering wheel 1 is calculated as follows :
(1) The absolute value of the steering angle θ is approximately 40 ° (= θ 1), and the absolute value of the steering angle δ is approximately 5 °.
(2) The absolute value of the steering angle θ is approximately 90 ° (= θ 2), and the absolute value of the steering angle δ is approximately 20 °.
(3) steering angle absolute value | Theta| 140. degree. (=. theta. sub. 3) Delta| A gear ratio Δ θ/ Δ δ is fixed in a section (1) and a section (3) in 3 sections of a lock position, a steering angle θ, an d a steering angle θ of (1) 0 to θ 1, (2) θ 1 to θ 2, and (3) θ 2 to θ 3, and a relationship of a steering angle (θ) and a steering angle (δ) in a section (2) is smoothly connected to a section (1) and a section (3));

    PNG
    media_image1.png
    798
    1022
    media_image1.png
    Greyscale

but does not explicitly teach elements of: 
perform a first process of setting a delay degree of a change in turning angle with respect to a change in steering angle in the first steering angle area to be larger than the delay degree of the change in turning angle with respect to the change in steering angle in the second steering angle area regardless of a turning-over operation or a turning-back operation.  
Onoda teaches elements of:
perform a first process that includes setting a cut-off frequency of a low-pass filter so that a delay degree of a change in turning angle with respect to a change in the steering angle in the first steering angle area to is larger than the delay degree of the change in turning angle with respect to the change in the steering angle in the second steering angle area regardless of a turning-over operation or a turning-back operation (As best understood by the Examiner, see at least page 7 – 9; via the determination processing unit 114 in the present embodiment adds a low-pass filter process with a predetermined cutoff frequency to the detected value of the steering wheel operation amount. Further, in order to compensate for the phase delay corresponding to the filter characteristics, a value obtained by further adding a phase correction process with a predetermined correction amount to the value is regarded as an ideal value of the steering wheel operation amount. Since the change in the steering operation amount required for normal driving is considered to be a frequency component within about 1 Hz, a value of about 1 Hz is used as the cutoff frequency. The general formula of the first-order low-pass filter is as follows. X (n) = X (n−1) + 2πfT (Ma (n) −X (n)) (1) Here, X is an intermediate variable for calculating the ideal value, and X (n) represents the nth X value. Ma is the steering angle of the steering wheel, and Ma (n) represents the value of the nth steering angle. f is a filter constant, T is a sampling period, and X (t) indicates the value of X at time t. FIG. 5 shows the relationship between the cutoff frequency and the vehicle speed. As shown in the graph of this figure, as the vehicle speed increases, the necessary steering angle and steering angular velocity of the steering wheel decrease. The filter constant f is determined so as to satisfy the relationship as shown in the figure. Although the relationship between the cut-off frequency and the vehicle speed is shown in the figure, the relationship between the cut-off frequency and the degree of turning has a similar tendency. That is, as the degree of turning increases, the steering angle and the steering angular speed of the steering wheel that are required decrease, so it is necessary to reduce the cutoff frequency. Therefore, as a modification, the degree of turning may be obtained from detected values such as the steering angle and the steering angular velocity, and the filter constant f may be determined according to the degree of turning. Alternatively, the filter constant f may be obtained with reference to a three-dimensional map that defines the relationship between the cutoff frequency, the vehicle speed, and the turning degree. Note that the degree of turning may be measured based on, for example, a steering angle received from the steering angle sensor 18 and values such as a yaw rate and a lateral acceleration received from a yaw rate sensor and a lateral acceleration sensor (not shown). Alternatively, the degree of turning may be determined by image recognition processing from an image in the traveling direction received from the external monitor 40. Assuming that the phase correction amount is t1, the equation for obtaining the ideal value Mat is as follows. Mat (n) = X (t + t1) (2) Based on Expression (2), the determination processing unit 114 calculates an ideal value Mat of the steering angle. …The determination processing unit 114 obtains a difference δ between the steering angle Ma and the ideal value Mat. At this time, in order to allow a certain amount of error in phase correction, it is determined whether or not the absolute value of the difference between the steering angle Ma and the ideal value Mat exceeds a constant K1. When the constant K1 is exceeded, the value obtained by subtracting the constant K1 is obtained as the difference δ2 as follows. δ2 = | Mat−Ma | −K1 (3) However, if it is less than or equal to the constant K1, the difference δ2 is set to zero. Then, the total sum I is obtained as follows. I = ∫δ2dt (4) As described above, the total sum I is determined by integration. As a modification, δ2 for each sampling time may be extracted and the total sum I may be determined by the square sum thereof. In order to determine the degree of familiarity based on the total sum I of the difference δ, the determination processing unit 114 determines the total degree of the operation angle Ma as MaI and obtains the familiarity degree U from the ratio of the total I with respect to MaI as follows. 
MaI = ∫ | Ma | dt (5)
U = I / MaI (6)
In this way, the reason for determining the ratio with respect to the total sum of the operation angles Ma is that, even if the total difference is the same, the evaluation of the total difference is greatly different if the overall operation amount is greatly different. A larger value of the familiarity degree U indicates that the familiarity degree is lower, and a closer familiarity degree U is to zero indicates that the familiarity degree is higher. FIG. 7 is a flowchart showing a process for determining the degree of familiarity in the first embodiment. First, the steering angle sensor 18 detects the operation angle Ma as the steering operation amount (S10), and the vehicle speed sensor 36 detects the vehicle speed (S12). The determination processing unit 114 performs low-pass filter processing on the operation angle Ma (S14), further performs phase correction processing (S16), calculates a difference δ between the operation angle Ma and the ideal value (S18), and sums the difference I Is calculated (S20). Here, when the accumulated operation time or the accumulated operation amount does not reach a certain amount, for example, at a timing just after the start of the vehicle (N in S22), the subsequent processing is skipped. If the accumulated operation time or the accumulated operation amount has already exceeded a certain amount (Y in S22), the subsequent processing is executed.).
Both Kubota and Onoda teach steering control using steering wheel angle in relation to turn angle of the wheel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include perform a first process of setting a delay degree of a change in turning angle with respect to a change in steering angle in the first steering angle area to be larger than the delay degree of the change in turning angle with respect to the change in steering angle in the second steering angle area regardless of a turning-over operation or a turning-back operation as taught by Onoda in the system of Kubota, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Kubota and Onada teach element of: 
wherein the steering system is configured such that the ratio of the turning angle change amount with respect to the steering angle change amount continuously changes from the second steering angle area to the first steering angle area  (Kubota, see at least figure 5 and paragraph 38), and 
the electronic control unit is configured such that the delay degree of the change in turning angle with respect to the change in steering angle continuously changes from the second steering angle area to the first steering angle area in the first process (Onoda, see at least page 7 – 8).  

As per claim 3, Kubota and Onada teach element of:
wherein the steering system is configured such that the ratio of the turning angle change amount with respect to the steering angle change amount continuously increases from the second steering angle area to the first steering angle area (Kubota, see at least figure 5 and paragraph 38), and 
the electronic control unit is configured such that the delay degree of the change in turning angle with respect to the change in steering angle continuously increases from the TSN201803387US00 TFN180127-US 28 second steering angle area to the first steering angle area in the first process (Onoda, see at least page 7 – 8).  

As per claim 7, Kubota and Onada teach element of:
a steering mechanism that turns a steered wheel by a turning motor while not being mechanically connected to a steering member (Onada, see at least page 1), wherein 
the electronic control unit is configured to perform a process of converting the steering angle of the steering member into a target turning angle, a process of obtaining a correction target turning angle by passing the target turning angle through the low-pass filter, and a process of controlling the turning motor according to the correction target turning angle (Onada, see at least page 7 – 8), and 
the first process includes a process of setting the cut-off frequency of the low-pass filter in the first steering angle area to be smaller than the cut-off frequency of the low-pass filter in the second steering angle area (Onada, see at least page 7 – 8).  

As per claim 8, Kubota and Onada teach element of:
a steering mechanism that turns a steered wheel by a turning motor while not being mechanically connected to a steering member (Onada, see at least page 1), wherein 
the electronic control unit is configured to perform a process of converting the steering angle of the steering member into a target turning angle, a process of obtaining a correction target turning angle by passing the target turning angle through a rate limiter, and a process of controlling the turning motor according to the correction target turning angle (Onada, see at least page 8), and 
the first process includes a process of setting a limitation of the rate limiter in the first steering angle area to be weaker than the limitation of the rate limiter in the second steering angle area (Onada, see at least page 8).  

As per claim 9, Kubota and Onada teach element of:
a steering mechanism that turns a steered wheel by a turning motor while not being mechanically connected to a steering member (Onada, see at least page 1), wherein 
the electronic control unit is configured to perform a process of converting the steering angle of the steering member into a target turning angle, a process of obtaining aTSN201803387US00TFN180127-US 30correction target turning angle by passing the target turning angle through the low-pass filter (Onada, see at least page 7 – 8), and 
a process of controlling the turning motor according to the correction target turning angle, and the second process includes a process of setting the cut-off frequency of the low-pass filter in the first vehicle speed area to be smaller than the cut-off frequency of the low-pass filter in the second vehicle speed area (Onada, see at least page 7 – 8).  

Claims 4 – 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota and Onada and in further view of Sato (JP 2003276623).

As per claim 4, Kubota and Onada teach 
the electronic control unit is configured to further perform a second process that includes setting the cut-off frequency of the low-pass filter so that the delay degree of the change in turning angle with respect to the change in steering angle in the first vehicle speed area to be larger than the delay degree of the change in turning angle with respect to the change in steering angle in the second vehicle speed area (Onoda, see at least page 7 – 8).  
However, Kubota and Onada does not explicitly teach element of:
wherein the steering system is configured such that the ratio of the turning angle change amount with respect to the steering angle change amount in a first vehicle speed area is larger than the ratio of the turning angle change amount with respect to the steering angle change amount in a second vehicle speed area, a vehicle speed of the second vehicle speed area being higher than the vehicle speed of the first vehicle speed area.
Sato teaches element of:
wherein the steering system is configured such that the ratio of the turning angle change amount with respect to the steering angle change amount in a first vehicle speed area is larger than the ratio of the turning angle change amount with respect to the steering angle change amount in a second vehicle speed area, a vehicle speed of the second vehicle speed area being higher than the vehicle speed of the first vehicle speed area (Sato, paragraph 28 and 45 – 46). 
Kubota, Onada and Sato are all in analogous art of controlling steering of a vehicle utilizing steering angle and wheel turning angles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the steering system is configured such that the ratio of the turning angle change amount with respect to the steering angle change amount in a first vehicle speed area is larger than the ratio of the turning angle change amount with respect to the steering angle change amount in a second vehicle speed area, a vehicle speed of the second vehicle speed area being higher than the vehicle speed of the first vehicle speed area as taught by Sato in the system of Kubota and Onada, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, Kubota, Onada and Sato teach element of:
wherein the steering system is configured such that the ratio of the turning angle change amount with respect to the steering angle change amount continuously changes from the second vehicle speed area to the first vehicle speed area (Sato, See at least figure 4), and 
the electronic control unit is configured such that the delay degree of the change in turning angle with respect to the change in steering angle continuously changes from the second vehicle speed area to the first vehicle speed area in the second process (Sato, See at least figure 4).  

As per claim 6, Kubota, Onada and Sato teach element of:
wherein the steering system is configured such that the ratio of the turning angle change amount with respect to the steering angle change amount continuously increases from the second vehicle speed area to the first vehicle speed area (Sato, See at least figure 4), and 
the electronic control unit is configured such that the delay degree of the change in turning angle with respect to the change in steering angle continuously increases from the second vehicle speed area to the first vehicle speed area in the second process (Sato, See at least figure 4).  

As per claim 10, Kubota, Onada and Sato teach element of:
a steering mechanism that turns a steered wheel by a turning motor while not being mechanically connected to a steering member (Onada, see at least page 1), wherein 
the electronic control unit is configured to perform a process of converting the steering angle of the steering member into a target turning angle, a process of obtaining a correction target turning angle by passing the target turning angle through a rate limiter (Onada, see at least page 4 and 6), and 
a process of controlling the turning motor according to the correction target turning angle, and the second process includes a process of setting a limitation of the rate limiter in the first vehicle speed area to be weaker than the limitation of the rate limiter in the second vehicle speed area (Onada, see at least paragraph 4 and 6 – 8).

Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive. 
The Applicant argues, “Onada merely discloses to use a low pass filter to determine a degree of whether the driver has gotten used to the characteristic of a steering system. Onada is silent about using a low pass filter to cause a delayed steering angle based on an input steering angle. The output of the low pass filter disclosed by Onada is not used to generate any command about a steering angle of a vehicle. 
Since there is no teaching about generating a delayed steering angle in Kubota or Onada, the combination of the cited references fails to render claim 1 obvious. This is not simply a situation of combining old elements to perform the same function they performed separately. The references, whether taken singularly or in combination, fail to suggest setting a cut-off frequency of a low-pass filter so that a delay degree of a change in turning angle with respect to a change in the steering angle in the first steering angle area is larger than the delay degree of the change in turning angle with respect to the change in the steering angle in the second steering angle area regardless of a turning-over operation or a turning-back operation according to claim 1.”
The Examiner respectfully disagrees and contends that the claim limitation is setting a cut-off frequency of a low-pass filter… not using a low-pass filter to cause a delayed steering angle based on an input steering angle. Furthermore, Onada teaches  the phase delay corresponding to the filter characteristics, a value obtained by further adding a phase correction process with a predetermined correction amount to the value is regarded as an ideal value of the steering wheel operation amount. Since the change in the steering operation amount required for normal driving is considered to be a frequency component within about 1 Hz, a value of about 1 Hz is used as the cutoff frequency. The general formula of the first-order low-pass filter is as follows. X (n) = X (n−1) + 2πfT (Ma (n) −X (n)) (1) Here, X is an intermediate variable for calculating the ideal value, and X (n) represents the nth X value. Ma is the steering angle of the steering wheel, and Ma (n) represents the value of the nth steering angle. f is a filter constant, T is a sampling period, and X (t) indicates the value of X at time t … First, the steering angle sensor 18 detects the operation angle Ma as the steering operation amount (S10), and the vehicle speed sensor 36 detects the vehicle speed (S12). The determination processing unit 114 performs low-pass filter processing on the operation angle Ma (S14), further performs phase correction processing (S16), calculates a difference δ between the operation angle Ma and the ideal value (S18), and sums the difference I Is calculated (S20). Here, when the accumulated operation time or the accumulated operation amount does not reach a certain amount, for example, at a timing just after the start of the vehicle (N in S22), the subsequent processing is skipped. If the accumulated operation time or the accumulated operation amount has already exceeded a certain amount (Y in S22), the subsequent processing is executed in page 7 – 9. The steering angle in relation to the cut-off frequency of the low-pass filter determines the delay phase which is directly related to steering angle and delay angle. Therefore, Onada does teach the claim limitation of “setting a cut-off frequency of a low-pass filter so that a delay degree of a change in turning angle with respect to a change in the steering angle in the first steering angle area is larger than the delay degree of the change in turning angle with respect to the change in the steering angle in the second steering angle area regardless of a turning-over operation or a turning-back operation.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662